Case 4:07-cv-O4946-.]SW Document 208 Filed 10/03/18 Page 1 of 4

EJ-130

 

ATroRNEv on PARTv wiTHouT ArroRNEY.» sTATE BAR No.:142342

NAME= Christopher C. Cooke

F\RM NAME:Murphy Cooke Kobrick LLP

STREETADDRESS:t 77 Bovet Road, Suite 600

CITV: San Mateg STATE: CA ZIP CODE:94402
TELEPHONE No.;650-533-2370 FAx No.;

E-MA|L ADDRESS: ccooke@mcklip.com

ATFORNEY FOR iname)rXue-Huan Gao & Bay Area Affordable Housing LLC
l X l ORlGiNAL JUDGMENT CRED|TOR l l ASS|GNEE OF RECORD

 

SUPER|OR COURT OF CALlFORN|A, COUNTV OFUSDC N.D. CAL|FGRN|A
sTREET ADDRESS:1301 C|ay Street
MAlL|NG ADDRESS:
C|TV AND ZlP CODEankland, CA 94612
BRANCH NAME:Rona|d V Deliums Federa| Bidg & US Courthouse

FOR COURTU$E ONLY

 

P|aintiff:Mei-Fang Lisa Zhang et a|.
Defendant:Wei-Nlan Raymond Tse et al.

CASE NUMBER:

4207-ClV-04946 JSW

 

111 ExEcuTioN (Money Judgment)
WR|T OF |:] POSSESS|ON OF [:| PersonalProperty
\:] sAi_E l:l Real Propertv

 

 

[:| Limited Civil Case
(inc|uding Sma|| Claims)

I___:| Un|imited Civil Case
(inc|uding Fami|y and Probate)

 

 

1. To the Sheriff or Marshal of the County of: U.S. |Vlarshal's Service-Northern District of Caiifornia
You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.

3. (Name): Xue-Huan Gao and Bay Area Affordabie Housing

is the |:x__| original judgment creditor i:| assignee of record whose address is shown on this form above the couri’s name.

 

 

 

 

 

 

 

 

 

Judiciai Council ot Caiifomia
EJ-130 [Rev. January 1, 2018]

4. Judgment debtor (name, type of/ega/ entity if not a 9. |:| See next page for information on real or personal property to be
natural person, and last known address); delivered under a writ of possession or sold under a writ of sa|e.
10.|:| This writ is issued on a sister-state judgment
El-MAN RAYMOND TSE For items 11-17, see form MC-012 and form MC-013-|NFO
555 Montgomery Street, Suite 610 ` 11. Totai judgment (as entered or renewed) $1,080,933.55
San Francisco. CA 94111 .
THERESA WONG 12. Costs after judgment (CCP 685.090) $940.00 `
555 Montgomery Street, Suite 610 13. Subtotal (add 11 and 12) $1 081 873,55
Sa" Fra"<=‘;°»€°- CA 94111 l 14. credits to principal (afier credit to inieresi) $272.564.27
x Additiona| judgment debtors on next page , _ _ _
15. Principal remaining due (subtract 14 from 13) $809,309.28
5. Judgment entered on (date)_- 16. Accrued interest remaining due per CCP $27,644_08
2/3/2009 685.050(b) (not on GC 6103.5 fees)
6. |:| Judgment renewed on (dates): 17. Fee for issuance of writ $0.0
18. Total (add 15, 16, and 17) $836,953.36
19. Levying ofncer:
7. Notice of sale under this writ a. Add daily interest from date of writ (at
a. |I| has not been requestedl the legal rate on 15) (not on GC
b. |::] has been requested (see next page). 6103.5 fees) ................ $10.86
8. |:| Joint debtor information on next page. b` §13;:g:(i;lzé%cg;l&c§s;;£»c;g%egpm
isEALl 699.520(i)) ................ $
20.|:| The amounts called for in items 111-19 are different for each
debtor. These amounts are stated for each debtor on
Attachment 20.
' _ ._ , CYNTH|A LENAHAN
issued O" idafe ilI-¢IltH-’- Cleri<. by . Deputv
NOTlCE TO PERSON SERVED: SEE PAGE 3 FOR iMPORTANT |NFORMATION. l p 1 fs
age o
Form Approved ior Optional Usa WR|T OF EXECUT|ON Cocie of Civil Procedure, §§ 699.520. 712.010, 715.010

Govemment Code, § 6103.5
WWW.¢OUIY$.CB.QOV

Case 4:07-cv-O4946-.]SW Document 208 -Filed 10/03/18 ` Page 2 of 4

EJ-130

 

Piaintiff:Niei-Fang Lisa Zhang et al.
Defendant:Wei-Nlan Raymond Tse et al.

 

cAsE NuMBER:
3:07-C|V-04946 JSW

 

 

 

21. E] Additionai judgment debtor (name, type of legal entity
if not a natural person, and last known address):

VlCTOR W. SO 708 Franklin P|ace, Oakland, CA 94607;

 

JlAN XIAO
737 Chester Street, Oal<land, CA 94607-1938

 

22. |:\ Notice of sale has been requested by (name and address):

 

 

23. |_:| Joint debtor was declared bound by the judgment (CCP 989-994)

a.. on (date):
b. name, type of legal entity if not a natural person, and
last known address of joint debtor:

 

 

c. [:] Additionai costs against certain joint debtors are itemized:

Christ investment Service, lnc. (Corporation), 555
Niontgomery #610, San Francisco CA 94111;

(CONT|NUED ON ATTACHN|ENT 4)

 

 

a. on (date):
b. namel type of legal entity if not a natural person, and
last known address of joint debtor:

 

 

 

|::| Below |:| On Attachment 23c

24. |:] (Writ of Possession or Writ of Sa|e) Judgment was entered for the following:
a. |___| Possession of real property: The complaint was filed on (date):
(Check (1) or (2). Check (3) if applicable Complete (4) if (2) or (3) have been checked.)

(1) [:| The Prejudgment Ciaim of Right to Possession was served in compliance with CCP 415.46. The judgment includes
all tenants. subtenants, named claimants. and other occupants of the premises.

(2) |:| The Prejudgment Ciaim of Right to Possession was NOT served in compliance with CCP 415.46.

(3) |:j The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
judgment may file a Ciaim of Right to Possession at any time up to and including the time the levying officer returns
to effect eviction, regardless of whether a Prejudgment Ciaim of Right to Possession was served.) (See CCP 415.46

and 1174.3(3)(2).)

(4) |f the unlawful detainer resulted from a foreclosure (item 24a(3)), or if the Prejudgment Ciaim of Right to Possession was
not served in compliance with CCP 415.46 (item 24a(2)), answer the following:

(a) The daily rental value on the date the complaint was filed was $
(b) The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specif_y): b

b. |:| Possession of personal property.

|:] if delivery cannot be had, then for the value (itemize in 24e) specified in the judgment or supplemental order.

c. j::| Sa|e of personal property.
|:] Sa|e of real property.

9

e. The property is described: [:| Below |:] On Attachment 24e

 

EJ-130 [Rev. January 1, 201 B] WR|T OF EXECUT|QN Fage 2 of3

Case 4:O7-cv-O4946-.]SW Document 208 Filed 10/03/18 Page 3 of 4
EJ-130

 

Piainiirr:iviei-Fang usa zhang yer ai. °ASE "'UMBER=
Defendant:Wei-Nlan Raymond Tse et al. ' 3'07'€|\/`04946 JSW

 

 

 

NOTlCE TO PERSON SERVED

WR|T OF EXECUT|ON OR SALE. Vour rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).

WR|T OF POSSESS|ON OF PERSONAL PROPERTY. if the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property. if custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.

WR|T OF POSSESS|ON OF REAL PROPERT¥. if the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
thejudgment creditor takes possession of the premises

EXCEPTlON lF RENTAL HOUS|NG UNlT WAS FORECLOSED. if the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises if you have a lease for a fixed term, such as for a year. you
may remain in the property until the term is up. if you have a periodic lease or tenancy, such as from month-to-monthl you may remain
in the property for 90 days after receiving a notice to quit. A blank form Ciaim of Right to Possession and Notice of Hean'ng (form
CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
ofhcer. '

EXCEPT|ON |F YOU WERE NOT SERVED WiTH A FORlVl CALLED PREJUDGN|ENT CLAlNl OF RiGHT TO POSSESS|ON. if you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
iled. you may object to the enforcement of the judgment against you. You must complete the form Ciaim of Right to Possession and
Notice of Hearing (form CP10) and give it to the sheriff or levying ofticer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure

 

 

 

 

EJ-130 |Rev. January 1. 201 B] WR|T OF EXECUT|ON Page 3 of 3

 

' l r.\,..... u_:.. s........ l

 

Case 4:O7-cv-O4946-.]SW Document 208 ‘ Filed 10/03/18 Page 4 of 4

ATTACHMENT 4 TO WRIT OF EXECUTION -ADDITIONAL JUDGMENT DEBTORS
(Name and Last Known Address) Zhang v. Tse, et al., Case 4:07-CV-04946 JSW

6. CIS SERVICE, INC. (Corporation),
555 Montgomery Street, Suite #610,
San Francisco CA 941 11;

7. PACIFIC BEST GROUP LTD. (type of entity is unknown)
c/o Wei-Man Raymond Tse

555 Montgomery Street, Suite 610,

San Francisco, CA 94111

8. SOUTH CHINA INVESTMENT, INC.
c/o Ms. Run Ping Zhou

3567 Kimbcrly Road,

Carneron Park, CA 95682

